Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated April 5, 1976, which affirmed an order of the State Division of Human Rights, dated February 4, 1976, which dismissed petitioner’s complaint as time-barred. Determination confirmed and petition dismissed, without costs or disbursements. We agree with the division and the appeal board that the discrimination complaint was not timely filed in accordance with subdivision 5 of section 297 of the Executive Law. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.